DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 4, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3 and 7-19 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Feb. 4, 2022 has been entered and made of record. 

Allowable Subject Matter
	Claims 1-3 and 7-19 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the closest known prior art, i.e., Dadgar et al. (US 2020/0332243 A1, Provisional application No. 62/608,202 filed on Dec. 20, 2017), Li et al. (US 2017/0095810 A1, IDS dated Jul. 23, 2021), Kim et al. (US 2016/0187363 A1), Linder et al. (US 2011/0253224 A1) and Laby et al. (US 2018/0200483 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations capable of providing pneumatic pressures to an external device”; “the first pressure control unit a first 3-way valve and the second pressure control unit comprises a second 3-way valve”.
As to claims 2-3 and 7-19, they directly or indirectly depend from claim 1 and are allowed at least for the same reason above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Feb. 12, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***